DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see remarks filed 3/23/2021, are addressed as follows:
Applicant's arguments that the plants of Twining would prevent fluid from reaching a propulsive device 24 are not persuasive. Firstly, the propulsive device of Harestad could be attached to the uphole end of the plugging device of Twining, in which case, fluid would definitely reach the propulsive device to provide a pushing force. Secondly, the roots are not described as providing hydraulic plugging in the tubular in 
Applicant's arguments that Harestad does not teach releasably attaching the propulsive device is not persuasive. Since Harestad teaches a threaded connection, this is considered releasable since it can be released. The claims do not describe the specific releasing connection required.
Applicant's arguments that Twining does not suggest or teach that the plants can be pumped through the drill string with the drill string stationary with respect to the wellbore by pumping are persuasive. Column 3: 7-22 describes fluid pressure being applied to force the plants 16 from the lower end of the tube 20- only until the plants are exiting the tube is the tube 20 raised. However, this requires that the plants are held in the bottom, and are not intended to travel through the drill pipe from the surface. Modification would require impermissible hindsight reasoning, and destroy the invention for its intended purpose of delivering the plugging assembly using a delivery tube at the end of a pipe. Clearly, the root system and the plugging system of Twining are not intended to be deployed through the drill string from an inlet at or near the surface to an outlet at or near the downhole location. 
Harestad US2018/0030809 does not remedy this, and further, does not provide a tool where the flexible sheet is releasably coupled to the dart to release from the dart to flow to the formation fracture.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.R.H/Primary Examiner, Art Unit 3672